                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

KEVIN D. LAWRENCE EL,                         )
                                              )
       Plaintiff,                             )
                                              )
       v.                                     ) CIVIL ACTION NO. 2:18-CV-113-WHA
                                              )               [WO]
SGT. PEOPLES, et al.,                         )
                                              )
       Defendants.                            )


                                   OPINION and ORDER

       Before the court is the Recommendation of the Magistrate Judge entered October 3, 2018.

Doc. 35. There being no timely objection filed to the Recommendation, and based on an

independent review of the record, it is ORDERED as follows:

       1. The Recommendation of the Magistrate Judge (Doc. 35) is ADOPTED;

       2. This action is DISMISSED without prejudice.

       A Final Judgment will be entered separately.

       Done, this 30th day of October 2018.




                                      /s/ W. Harold Albritton
                                    SENIOR UNITED STATES DISTRICT JUDGE
